Title: To John Adams from John Quincy Adams, 29 December 1795
From: Adams, John Quincy
To: Adams, John



N: 16My Dear Sir.
London December 29. 1795.

Since the date of my last number, I have twice enclosed to you a packet of newspapers, with a line of excuse for not writing by the same opportunities. In the interval I have received your favour of Septr: 19. The pleasure I receive from every new testimony of your approbation, is pure as it is exquisite, nor can there I think belong to the lot of humanity, a sensation more delicious than that of giving satisfaction to a Parent’s expectations, when they have been founded upon a Parent’s extraordinary tenderness and cares. Even when I find it necessary to remember how great a sway the affections exercise over the judgment, the deductions from the estimate of your opinion, are only transferred to the account of your indulgence, and claim an equal title to all my Gratitude. But when as in your last Letter I find an opinion from a judgment equally revered, and in this instance not liable to the same bias; from a character with whom I have no other personal relation, than that which every honest citizen has with the father of his Country, and when that opinion announces such expectations, as I cannot reasonably hope to fulfill, you will not be surprized when I assure you that the quotation, flattering as it must be to every sentiment of laudable ambition, gives me no inconsiderable degree of uneasiness and fear. For premature expectation is a misfortune to him in whose favour it is raised; especially when it may have a tendency to place him in situations to which he is not equal. The dignus imperandi ratus nisi imperasset affords one of the most instructive lessons, from the greatest of historians, and no one can be desirous of becoming the object of a similar sentence.
I have already written you largely upon this subject, and may perhaps return to it again. The situation in which I now stand will apologize for so much said of myself. From that situation I hope in the course of a few days to be relieved, and I most sincerely hope, that I may never again be called to a station, which in the eyes of truth or even of Envy, may appear to have been the gift of favour rather than the reward of merit
When I say I hope to be relieved from my present situation in a few days, I wish not to have my motives misunderstood. In my letter from Helvoetsluys you will find that I came over here, not unaware of what my business might draw upon myself, and when you advise me to be of good cheer and good courage, it must be from a consideration of the thing in a similar perspective.—But I should be a wretched servant of my Country indeed, if I were capable of shrinking from the performance of a public service because it may be disagreeable or even dangerous. When I am clearly convinced that my duty commands me to act, if the love of ease, or the love of life, or the love of fame itself, dear as it is, could arrest my hand or give me a moments hesitation in the choice, I should certainly be fit for no situation of public trust whatever. This principle is a moral obligation upon every man in office, and I hope not to be considered as destitute of it. "Universal reproach" is indeed "far worse to bear, than violence," but I am fully sensible that it must never interfere with the dictates of one’s own mind for the regulation of his conduct.
So much for the principle. But I may go a little further. The struggle against a popular clamour is not without its charms in my mind. Nothing great or valuable among men, was ever atchieved, without the counterpoise of strong opposition, and the persecution that proceeds from opinion, becomes itself a title to esteem, when the opinion is found to have been erroneous. There are indeed situations in which, no service can be rendered without the assistance and support of popularity, but there are others in which it can be of no public advantage, and in that case popular opposition is nothing more than a danger to defy, or a difficulty to overcome. To say that the danger may prove fatal or the difficulty insuperable; is no more than to say that a soldier marching to battle may leave his life upon the field.
It is not therefore the dread of newspaper scurrility, or of a burning effigy that is irksome to me, at the present moment, or that induces a wish to be relieved from the execution of the business for which I was ordered hither. It is another thing, which was equally within my expectation before I came from Holland, but which I have found to a greater extent than I imagine. It is that all commercial Negotiation on the part of this Country will be captious and illiberal. That nothing will be conceded but to necessity, and every thing will be obtained that artifice, or cajolery can pilfer, or that insolence under all the forms of courtly politeness can extort.—I have been accustomed all my life to plain dealing and candour, and am not sufficiently versed in the art of political swindling to be prepared for negotiating with an European Minister of State. In other words, besides numerous other deficiencies of which on this occasion I am strongly sensible, I have not the experience, which the proper performance of the duty would require.—It is not my intention to be abusive, or to call things by harder names than they deserve, but my correspondence with the Secretary of State will shew to demonstration what sort of negotiators I have found here
Lord Grenville is extremely plausible, and has the art of simplicity to an eminent degree. If I am not misinformed he affects the reputation of having a word upon which dependence may be placed. But I have no reason to believe in his candour or his sincerity. Mr: Hammond is an Under Secretary of State in his Office He is only cunning, and though he may thereby successfully practice an imposition he is too easily seen through to obtain the confidence necessary for thorough-paced intrigue.
Between them both they have partially executed a hopeful project upon me; the only result of which hitherto has been to place me in an awkward and ridiculous situation, but which might have lead me into very improper conduct, and such as might even have drawn at least a colour of censure upon the American Government itself. The ultimate object of this manoeuvre has not yet been unfolded, though I think I know what it is. It will perhaps never be worth my pains to write or yours to read a tedious detail of a transaction insignificant in itself, and to which circumstances only may give importance. Should that prove the case, you shall have the story at full length. At present I shall only say that it suited their purposes to convert me into a Minister to this Court, and that they have persevered in this intention with such a supple obstinacy, that one of my principal cares has been to disclaim the proffered acknowledgment of a rank to which I have no title, and to avoid every act that could make me accessary to an usurpation of character. The determination on my part has been pursued with the utmost candour and frankness. On theirs, they have neither been ingenuous to avow their design, nor compliant to abandon it.
But in this singular contest, while they are so liberal of their acknowledgments, and I am obliged to persist in declining them, the result of the whole matter is that I am not in my proper place This conclusion combining with the species of negotiation that I should expect from those who have already given me such specimens leads me to the wish of having nothing more to do with them, and of being relieved from a situation of personal embarassment to myself, and of little or no probable utility to the public.
Mr: Pinckney is hourly expected to return, and his experience, and character as well as his talents are much better adapted to treat with men to whom action is an ambush and thought a stratagem, than I am.—As to the subject of negotiation, you know that the point of the twelfth Article of the late Treaty, touches the Ark of their Navigation system, and you may judge from thence what a disposition they will have to be liberal on that score. After they have been to the very verge of a War with the United States, by their endeavours to exclude the Americans from the french islands, it is hardly to be supposed that they will readily give us access to their own. But at present their own interest so loudly calls on them for a relaxation of their Navigation Laws, that they now find themselves obliged to submit to it in a degree, and possibly they may be more inclined towards an agreement, advantageous to our interests than they have been hitherto. Of this however I can say nothing positive, not having had any conversation with them from which any inference can be drawn.
A late message from the king to both houses of Parliament has induced an expectation of a speedy Peace. The opinion prevalent is that the terms are to be, an abandonment of Flanders, and of the Orange party in Holland to France, and a cession of Corsica, the Cape of Good Hope, and Martinica to Great-Britain. That this Government would accede to these terms is not improbable. But there is no reason to suppose that France will grant them. Eighteen Millions are already borrowed for the service of the ensuing year. The french Legislature on their side have decreed a forced loan of 600 millions of livres in specie, which it is said they will be able to collect. So that another year of War, is to all appearance inevitable.
The french armies on the Rhine have continued unfortunate since the date of my last Letter. By the most recent accounts however they had taken strong and favorable positions. On the 10th: of this month Pichegru and Clersaye were at the point of an action of great expectation, and it is supposed the next news from the Continent will announce the Event.—In Italy, the current of success which during the late campaign has generally ran against the french has lately taken a turn in their favour.
The division of their new Legislative body has given to their deliberations a character of order, and decorum hitherto unknown since the commencement of their Revolution. What they will make of a divided Executive time will discover; but one thing I will take upon me to affirm. It is, that if they do not very soon find its impracticability, their example will be recommended to the people of the United States, and urged with all the weight of their influence. I have some reason to suppose that a deliberate project for that purpose is already formed.—I promised in my last Letter to give you some observations upon their means of influence used with regard to America, but various reasons make it proper at least to postpone my intention. The subject is complicated, and there are some particulars of information, which would come with more propriety from almost any other man than from me.
In this Country, the two bills to check the progress of seditious meetings have been carried through Parliament with the usual ministerial majorities. The external opposition was considerable, but has died away, and almost all the property of the kingdom is determined in their support. They have however as I observed in a former letter, furnished an occasion for a coalition between the leaders of opposition and those of the corresponding society. If my information be accurate an explicit understanding has taken place between them, and an union of exertion has been concerted. The primary objects to be contended for, are besides the repeal of the new bills, Peace, and the parliamentary reform. Upon this last point mutual concessions have produced an accord, which fixes the principle of the proposed regeneration. The parliaments are to be triennial and the right of suffrage limited.
But the success of this combination will be small indeed, unless some great national calamity should contribute to the furtherance of their views. The property of the kingdom is ready to go any lengths with the Government, and besides the power which property always possesses here, it is now marshall’d into a military force. The theory of the Constitution has indeed very little resemblance to the present practice. The real powers of Government are all in the hands of the Executive, and the People will submit as long as they shall be supplied with bread.
You will doubtless have heard before this letter can reach you, much of the expedition to the West Indies. Twenty-five thousand men have been sent out, but their departure was delayed three months later than the intended time, and they have suffered considerable damage from repeated and violent gales of wind. It is here expected that they will atchieve with ease the conquest of the whole island of St: Domingo. Should their success equal this anticipation the system of obstructing our West India trade will be resumed perhaps to its utmost extent. Should the expedition fail, as it very possibly may, we shall find them more compliant than they have ever yet been, and more than they are disposed at this time to be.
The principle upon which they meant to have carried through the 6th. of November orders, is that a belligerent power is under no obligation to allow any trade between a neutral nation and the other belligerent, than the customary previous peace trade. This rule they have endeavoured in former wars to establish, and they have not yet abandoned it. I had not long since a conversation with one of their eminent professional men on the subject. He endeavoured to convince me that the maxim is highly favourable to the permanent national interest of the United States. "Separate yourselves" said he "from the mere temporary consideration of present circumstances. You are a commercial Nation, and the only powers with whom you will be liable to be engaged in War, are those that have possessions in the West Indies. There is the part in which you may expect to find them most vulnerable. But if you admit the principle that at the moment when you may be involved in such a War your antagonist may open to neutral Nations a trade which in time of Peace he always reserves exclusively to himself, you disarm yourselves of the most efficacious weapon you have." I told him that the Americans chose rather to admit the Law of Nations as it is, than to aim at the settlement of principles which might be favourable to their particular interest; and further that they did not wish to suppose a state of War between themselves and any other Nation, as it was their desire to remain at Peace with all the world.
I am in anxious expectation of the accounts from America since the meeting of Congress; there is every reason to apprehend, that the Session will be a period of political warmth, if not of animosity. The direct and formal attack upon the President which has been carried on in the usual style, and which is noticed in your Letter, was not unexpected to me, and I think you must have received very soon after the date of yours a Letter from me written at the Hague in July or August, containing the opinions I had then formed on that head. That the systematic course of abuse pointed against him, and which was arranged in Europe, before it was put in execution in America, is connected with the scheme for dividing the American Executive, is perhaps nothing more than a conjecture on my part, but I have little doubt, that it was merely preparatory, for the purpose of bringing forward in due time a change of men or of Government in our Country.
It is however proper for me on this occasion to observe that I believe there are two different branches of the system which plays with so much efficacy across the Atlantic upon the passions and upon the opinions of the American People. One of those branches is not hostile to the real interest of the United States, or at least it is much less so than the other. The attack, proceeded from the most unfriendly quarter; and if it had the acquiescence of the other as an experiment, it had not their approbation, and if it should fail of success, it is not improbable but the trial of honey will be substituted for that of vinegar.—Excuse this trivial image; I can mean nothing ludicrous in speaking upon such a subject: it conveys merely my idea of  their intentions, and I would not have used it, if I could venture to be more explicit.
I am in all filial duty and affection, your Son.
John Q. Adams.